EXHIBIT 10.2

 

 

TERMINATION OF SHARE PURCHASE AGREEMENT

 

                This Termination of Share Purchase Agreement (this "Termination
Agreement") is made and entered into as of October 22, 2001, by and between The
Sumitomo Bank, Limited, a Japan corporation ("Sumitomo") and CPB Inc., a Hawaii
corporation (the "Company").

 

RECITALS

 

                WHEREAS, the parties entered into that certain Share Purchase
Agreement dated as of November 20, 1986 (the "Agreement") in order to maintain
the Company's relationship with Sumitomo by providing Sumitomo with the
opportunity to acquire securities of the Company on the same terms as of any
securities of the Company issued to third parties and thus maintain 13.734%
ownership of the Company;

 

                WHEREAS, pursuant to the Agreement, among other things, the
Company agreed to (a) give written notice to Sumitomo prior to issuing or
reissuing any and all securities of the Company and give Sumitomo a first right
of refusal to purchase up to 13.734% of such securities, (b) give written notice
to Sumitomo of grants of stock options pursuant to any employee incentive plan
of the Company ("Employee Stock Notice") and, simultaneous with the Employee
Stock Notice, issue to Sumitomo warrants to purchase stock of the Company that
if exercised would bring Sumitomo's stock ownership up to 13.734% and (c) give
written notice to Sumitomo of the exercise of any stock options issued pursuant
to an employee incentive plan of the Company;

 

                WHEREAS, pursuant to the Agreement, the Company issued to
Sumitomo certain warrants to purchase shares of common stock of the Company,
$1.25 stated value, ("Common Stock"), including (a) a warrant, dated December
16, 1996, representing the right to purchase 74,680 shares of Common Stock (the
"1996 Warrant") and (b) a warrant, Warrant No. 97-1, dated June 15, 1998,
representing the right to purchase 40,343 shares of Common Stock (the "1998
Warrant"); and

 

                WHEREAS, Sumitomo is no longer a shareholder of the Company, and
the parties desire to (a) terminate the Agreement, (b) cancel the 1996 Warrant,
the 1998 Warrant and any and all other outstanding warrant(s) issued pursuant to
the Agreement (collectively, with the 1996 Warrant and 1998 Warrant, the
"Warrants") and (c) set forth their full and complete understanding and
agreement with respect to the termination of the Agreement and the cancellation
of the Warrants.

 

                NOW, THEREFORE, in the light of the foregoing facts and the
mutual undertakings set forth herein and for the mutual reliance of the parties
hereto, the parties hereby agree as follows:

 

AGREEMENT

 

                                1.             Termination of Agreement. 
Notwithstanding any provisions to the contrary contained in the Agreement, and
subject to the terms and conditions hereinafter set forth, the Agreement shall
be terminated effective as of the date first above written.  Upon the

1

--------------------------------------------------------------------------------


 

effective date of termination of the Agreement, the parties shall thereafter be
relieved and released from any further liability and obligation thereunder.

 

                                2.             Cancellation of Warrants. 
Notwithstanding any provisions to the contrary contained in the Agreement and/or
the Warrants, and subject to the terms and conditions hereinafter set forth, the
Warrants shall be cancelled effective as of the date first above written.  Upon
the effective date of cancellation of the Warrants, the Company shall thereafter
be relieved and released from any further liability and obligation thereunder,
and Sumitomo shall no longer be entitled to any rights thereunder.

 

                                3.             Governing Law.  This Termination
Agreement is entered into and shall be performed in, and interpreted according
to the laws of the State of Hawaii.

 

                                4.             Conflicts.  This Termination
Agreement is the final, complete and exclusive agreement of the parties with
respect to the subject matter hereof and supersedes and merges all prior
discussions between the parties.

 

                                5.             Headings.  The descriptive
headings of the several sections of this Termination Agreement are inserted for
convenience only and do not constitute a part of this Termination Agreement.

 

                                6.             Counterparts.  This Termination
Agreement may be executed in one or more counterparts, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties hereto and delivered
to each of the other parties hereto.

 

                                7.             Entire Agreement.  This
Termination Agreement constitutes the entire agreement between the parties
hereto with respect to the termination of the Agreement and the cancellation of
the Warrant, and supersedes all prior agreements and understandings, whether
written or oral, between the parties with respect to the subject matter of this
Termination Agreement.

 

                                8.             Successors.  This Termination
Agreement shall be binding upon and inure to the benefit of the parties, their
successors, and all persons hereafter having or holding an interest therein,
whether as assignees or otherwise.

 

                                9.             Amendments.  This Termination
Agreement may not be amended except by a written agreement that is signed by
both parties.

 

                                IN WITNESS WHEREOF, the parties have executed
this Termination Agreement as of the date first written above.

 

"SUMITOMO"

 

"COMPANY"

 

 

 

 

/s/ Shuntaro Higashi

 

 

 

/s/ Naoaki Shibuya

 

By:

Shuntaro Higashi

 

 

By:

Naoaki Shibuya

 

Its:

Director and General Manager

 

Its:

President

 

Planning Department

 

 

 

International Banking Unit

 

 

 

 

2

--------------------------------------------------------------------------------